     Case 3:19-cv-02450-W-KSC Document 23 Filed 10/30/20 PageID.176 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                      Case No.: 19-CV-02450 W (KSC)
     ARLET CRUZ, et al.,
12
                                      Plaintiffs,       ORDER GRANTING JOINT
13                                                      MOTION TO DISMISS
     v.                                                 DEFENDANT NESTOR
14
                                                        KENSINGER WITH PREJUDICE
     COUNTY OF SAN DIEGO, et al.,
15                                                      [DOC. 21]
                                    Defendants.
16
17
           Parties have filed a joint motion to dismiss Defendant Nestor Kensinger. [Doc.
18
     21.] Good cause appearing, the Court GRANTS the joint motion. Defendant Kensinger
19
     is dismissed WITH PREJUDICE. Per the terms of the joint motion, each party is to
20
     bear its own fees and costs.
21
           IT IS SO ORDERED.
22
23   Dated: October 30, 2020
24
25
26
27
28

                                                    1
                                                                             19-CV-02450 W (KSC)
